Case 1:20-cv-00122-JAW Document 13 Filed 12/31/20 Page 1 of 2         PageID #: 138




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

DOMINIC NERVAL,                        )
                                       )
             Petitioner,               )
                                       )
      v.                               )     1:20-cv-00122-JAW
                                       )
RUSSELL WORCESTER,                     )
                                       )
             Respondent.               )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On February 24, 2020, Dominic Nerval filed with the United States District

Court for the District of Massachusetts a petition under 28 U.S.C. § 2254 for writ of

habeas corpus by a person in state custody. Pet. Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (ECF No. 1). On April 1, 2020, the case

was transferred to this Court, and the next day the Magistrate Judge ordered the

Attorney General for the state of Maine to file an answer. Order to Answer (ECF No.

7). The Attorney General responded on May 27, 2020, asking the Court to dismiss

Mr. Nerval’s petition.     Resp’t’s Mot. to Dismiss Pet. for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (ECF No. 8). On October 14, 2020, the Magistrate Judge

issued a Recommended Decision, concluding that Mr. Nerval’s claim under Brady v.

Maryland, 373 U.S. 83 (1963) lacked merit and he failed to exhaust his other claims.

Recommended Decision on 28 U.S.C. § 2254 Pet. (ECF No. 12) (Recommended

Decision). Mr. Nerval did not object to the Recommended Decision.
Case 1:20-cv-00122-JAW Document 13 Filed 12/31/20 Page 2 of 2       PageID #: 139




      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. The Court

concurs with the recommendations of the Magistrate Judge for the reasons set forth

in his Recommended Decision and determines no further proceeding is necessary.

      1.    The Court AFFIRMS the Recommended Decision of the Magistrate
            Judge (ECF No. 12).


      2.    The Court DISMISSES WITHOUT PREJUDICE Dominic Nerval’s
            Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person
            in State Custody (ECF No. 1).


      3.    The Court DENIES a certificate of appealability pursuant to Rule 11 of
            the Rules Governing Section 2254 Cases.


      SO ORDERED.

                                            /s/ John A. Woodcock, Jr.
                                            JOHN A. WOODCOCK, JR.
                                            UNITED STATES DISTRICT JUDGE

Dated this 31st day of December, 2020




                                        2
